Citation Nr: 1617374	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-23 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from August 23, 1984 to September 5, 2002.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period from August 23, 1984 to September 5, 2002.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for PTSD, assigning a 70 percent disability rating, effective September 6, 2002.  In July 2009, the Veteran filed a notice of disagreement with the effective date assigned to the 70 percent rating and also requested a TDIU due to service-connected disabilities.  See 07/10/2009 VBMS entry, Third Party Correspondence.  In an August 2010 rating decision, the RO assigned a 50 percent rating to PTSD, effective August 23, 1984, and granted entitlement to a TDIU, effective September 6, 2002.  This constituted a full grant with regard to the period from September 6, 2002.  A statement of the case was issued in April 2014 with regard to the issue of entitlement to an earlier effective date for the grant of a 70 percent rating for PTSD for the period prior to September 6, 2002, and entitlement to a TDIU for the period August 23, 1984 to September 5, 2002.  A substantive appeal was received in June 2014.  

The Board finds that the effective date issue is encompassed within the rating evaluation; in other words, rating the PTSD over the appeal period includes consideration of an earlier award date for the 70 percent evaluation.  Thus, the issue has been recharacterized on the title page of this decision. 

The issues of entitlement to a temporary total rating due to hospitalization pursuant to 38 C.F.R. § 4.29 (2015) have been raised by the record for the periods August 21, 1991 to September 11, 1991 (12/27/1991 VBMS entry, Medical Treatment Record - Government Facility), and from July 16, 1986 to November 3, 1986 (12/08/1994 VBMS entry, Medical Treatment Record - Government Facility), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and these issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the period from August 23, 1984, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.

2.  The Veteran's service-connected PTSD precludes substantially gainful employment effective August 23, 1984.


CONCLUSIONS OF LAW

1.  For the entire period from August 23, 1984, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Code 9411 (2015).

2.  The criteria for a TDIU have been met for the period from August 23, 1984.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In September 2001, April 2004, and April 2006 VCAA letters were issued to the Veteran with regard to his PTSD service connection claim.  09/18/2001 VBMS entry, VCAA/DTA Letter; 04/29/2004 VBMS entry, VCAA/DTA Letter; 04/07/2006 VBMS entry, VCAA/DTA Letter.  In November 2008, a VCAA letter was issued to the Veteran with regard to his TDIU claim.  Collectively, such letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant and what information and evidence will be obtained by VA.  In March 2006, notice was issued to the Veteran regarding the evidence necessary to support a disability rating and effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Since the PTSD issue in this case (entitlement to an initial increased rating) is a downstream issue from that of the award of service connection, another VCAA notice is not required.  Collectively, the letters have clearly advised the Veteran of the evidence necessary to substantiate his claim.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the PTSD and TDIU issues.  

The virtual folder contains the Veteran's service treatment records, identified post-service treatment records, and lay statements from the Veteran.  No additional evidence has been identified by the Veteran with regard to his PTSD and TDIU claims.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran contends that a rating in excess of 50 percent is warranted for his PTSD.

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  DSM-V is applicable to claims pending at the AOJ after August 4, 2014.  80 Fed. Reg. 14308 (March 19, 2105).  Here, the issues on appeal were certified in July 2015.  Thus, the new version of the DSM applies, obviating the need to consider GAF scores.

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

In evaluating the present case, the Board finds that the Veteran's symptomatology meets the criteria for assignment of a 70 percent disability rating for the entire period contemplated by this appeal.  The evidence, as described in detail below, fails to show total occupational and social impairment, precluding an evaluation of 100 percent for any portion of the rating period on appeal.  

Based on review of the evidence detailed hereinabove and review of the entirety of the record, the Board finds that a 70 percent disability rating is warranted from August 23, 1984, which corresponds to the date service connection was established for PTSD.  

Initially, the Board notes that VA treatment records reflect multiple periods of inpatient treatment for his chronic PTSD and associated alcohol abuse.  Specifically, from August 14, 1984 to September 7, 1984, he was admitted as an inpatient due to drinking heavily for the prior two months.  At the time of this admission, it was noted that he was working in pipeline construction.  He had a history of alcohol dependence in remission but had recently begun drinking again.  His PTSD was manifested by flashbacks and startle response without any suicidal ruminations.  09/07/1984 VBMS entry, VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report.  

A December 1985 VA examination report reflects complaints of nightmares and flashbacks with a marked startle reaction.  He reported having his own construction business but was afraid to expand due to his fear of not being able to handle any extra pressure.  He was appropriately dressed.  His stream of speech and mental activity were within a normal range with no evidence of any hallucinatory activity or delusional thinking.  He was oriented correctly, his memory was adequate, and retention and recall were within a normal range.  His mood varied from depression to euphoria.  His affect was appropriate and his insight and judgement were acceptable.  11/08/1985 VBMS entry, Medical Treatment Record-Government Facility.  

Treatment records reflect that the Veteran was admitted for VA inpatient treatment from July to November 1986.  12/08/1994 VBMS entry, Medical Treatment Record-Government Facility.  On admission he reported symptoms of anxiety, depression, hyperalertness, nightmares, and accidents reminding him of Vietnam.  He reported being self-employed as a pipefitter.

In November 1986, the Veteran reported working in construction on and off.  He reported problems with his immediate supervisors.  11/10/1986 VBMS entry, Hearing Testimony at 8.  

He sought VA mental health treatment in May 1987 with complaints of flashbacks and drinking.  He was admitted to the psychiatric ward.  He reported working in construction but said it was a stressful job due to competition.  06/29/1987 VBMS entry, Medical Treatment Record-Government Facility.  He reported symptoms of flashbacks, startle responses, nightmares, restlessness, anxiety, sleep disturbance, and alcohol abuse.  

In March 1988, the Veteran sought inpatient treatment for four days complaining of a change in his level of interest or activity.  He complained of depression, nightmares, and flashbacks.  He reported work as a registered contractor for pipeline work and claimed he was busy in terms of finding work.  07/26/1988 VBMS entry, Medical Treatment Record-Government Facility.

In August 1991, the Veteran was admitted to the VA psychiatric unit with complaints of depression and excessive drinking.  He began drinking due to his flashbacks and nightmares.  On objective examination, his affect and mood were depressed.  He had crying spells with sobbing episodes.  There was no suicidal or homicidal ideation or overt psychotic symptoms.  He admitted to having nightmares and flashbacks about Vietnam.  12/27/1991 VBMS entry, Medical Treatment Record-Government Facility at 23.

A September 1991 treatment record reflects that the Veteran was placed in the 'Homeless Chronically Mentally Ill' program.  12/27/1991 VBMS entry, Medical Treatment Record-Government Facility at 19.  

An October 1991 treatment record reflects that the Veteran planned to work with VA vocational rehabilitation to become a paralegal.  12/27/1991 VBMS entry, Medical Treatment Record-Government Facility at 12.

A December 1991 treatment record reflects that the Veteran continued to be compliant with treatment goals.  He continued to hold down his job working every day.  12/27/1991 VBMS entry, Medical Treatment Record-Government Facility.

A May 1992 psychological evaluation reflects the Veteran's reports of being a pipeline contractor and owner for ten years.  He also worked in insurance sales, specific to automobile insurance.  Most recently, he has been unemployed, for about a year or so.  He claimed that he could not "get it together."  He lost confidence and was fearful of experiencing further flashbacks, particularly if he is exposed to machinery noise.  He desired Vocational Rehabilitation to assist him with further schooling and/or training, specifically to get a job where he is not exposed to any type of machinery noise.  12/30/2004 VBMS entry, Medical Treatment Records - Furnished by SSA at 72.  The examiner found that with regard to his personality and emotional functioning, the main features of concern were related to a pervasive level of over-activity, including both behaviorally and in terms of very rapid thought process, which the Veteran referred to as a racing mind.  His underlying bipolar disorder appeared to have exacerbated his reactions to a traumatic experience in Vietnam whereby he demonstrated the persistent characteristics of PTSD.  At the time of the examination, he was experiencing a high degree of anxiety and features of hypomania, bordering on a full-blown manic episode.  His preferences for a vocation were unclear as he related no specific direction, but it was suggested that he could work within a vocation implementing tasks or bookkeeping or other types of computation requirements would be appropriate.  The Veteran would need to experience a reduction in his emotional distress to be able to function effectively and successfully in any vocational endeavors.  

A January 2000 treatment record reflects complaints of intrusive thoughts of Vietnam and flashbacks.  There was some ideation of harm to others but only for self defense.  He exhibited no suicidal ideation.  10/27/1999 VBMS entry, Medical Treatment Record - Government Facility at 5.  

An April 2000 VA treatment record reflects complaints of flashbacks, poor sleep patterns, nightmares, and problems with anger management.  He used alcohol regularly to deal with his PTSD.  He reported employment in water and waste management construction for 10 years but upon the loss of his son in 1985 he lost interest in all things.  His mental status presentation was talkative, in an emotionally labile manner.  He appeared mildly intoxicated.  His thought processes were somewhat rambling.  He was upset and angry about problems with his claim.  He was cooperative, showed positive interaction and could quiet down and respond directly to questions about his past.  His cognitive functions appeared somewhat impaired by likely alcohol intoxication.  There was no evidence of psychotic contents.  The examiner commented that the Veteran gave a history of reasonable work success until about 1985 when his son died and his PTSD symptoms overwhelmed him and his bipolar condition became more apparent.  Id. at 1-3.  

A February 2001 VA examination report reflects complaints of flashbacks and nightmares.  02/16/2001 VBMS entry, VA Examination.  It was noted that he had not worked for 17 years but while he was working he had been a contractor with his own business.  He reported that he stopped drinking in January 2001.  On mental status examination, his immediate, recent, and remote memories were intact.  He was oriented in all spheres.  His speech was normal..  Thought process production was spontaneous and abundant.  Continuity of thought contained some rambling and was difficult to follow sequentially.  He could be goal directed and relevant when structured by the examiner.  Thought content contained no suicidal or homicidal ideation.  There were no delusions, ideas of reference of feelings of
unreality.  His abstractability was concrete.  His concentration was poor.  His mood was a little confused per his report.  The examiner evaluated his mood as anxious and his range of affect as broad.  He was alert, responsive and cooperative.  His judgement was intact and his insight was fair.  The examiner assigned a GAF score of 45.  

An August 2002 VA evaluation reflects that he had been sober for 23 months.  He complained of continued hyperarousal symptoms and intrusive symptoms.  He reported flashbacks, poor sleep patterns, nightmares, and anger management issues.  On mental status examination, he was cooperative and positive.  His affect was of hypomanic to manic in nature but his behavior was controlled and appropriate.  He talked without much direction and was tangential and at times circumstantial.  He spoke of being depressed but this was not clearly visible.  His cognitive functions appeared intact.  He did not present with psychotic symptoms.  The examiner assigned a GAF score of 28.  08/26/2002 VBMS entry, Medical Treatment Record - Government Facility at 2-3.  

A January 2016 private vocational assessment reflects that the examiner noted review of multiple records dated from December 1985 through 2011, along with interviewing the Veteran.  The Veteran reported that she has not worked full time on a consistent basis since 1984 due to his PTSD.  The examiner noted that a that he did have some years of increased earnings in 1987, 1988, and 1991 but these earnings were from sporadic jobs that he secured but had difficulty following and sustaining due to his PTSD.  He explained that he was often let go from jobs due to his PTSD symptoms.  He reported the following limitations:  difficulty concentrating on tasks; sleep disturbance; suicidal ideation; nightmares three times per week; flashbacks daily; irritability; isolativeness; and, an inability to focus.  The Veteran reported that he worked full-time until 1984.  In 1984 he became unable to follow his regular job duties as a result of his inability to focus and concentrate on the tasks involved in being a business owner.  He found it challenging to complete timely paperwork and to complete an 8-hour work day due to his PTSD symptoms.  He reported problems with his anger and dealing with people.  The examiner found that the Veteran's limitations from his service-connected PTSD more likely than not rendered him unemployable since he last worked full time.  The symptoms that he experiences from his service connected PTSD would render him unable to complete the basic demands of competitive work.  The examiner concluded that the Veteran has been unemployable since August 23, 1984 and his PTSD and subsequent limitations would result in an inability to attend to basic work functions and result in him being unable to secure and follow a substantially gainful occupation.  01/11/2016 VBMS entry, Medical Treatment Record - Non-Government Facility.

The Board finds that based on the symptomatology described by the Veteran to the VA examiners, findings by VA examiners, and review of treatment records and evaluations, a 70 percent rating is warranted in contemplation of his PTSD symptomatology.  The Board acknowledges that not all of the criteria for a 70 percent rating have been met; however, the evidence supports a finding of occupational and social impairment with deficiencies in most areas due to his PTSD.  Specifically, objective findings have shown difficulty in adapting to stressful circumstances; and, an inability to establish and maintain effective relationships.  The Board has determined that the 70 percent disability rating more appropriately contemplates his PTSD symptomatology.  

A 100 percent disability rating is not warranted for any period contemplated by this appeal as the subjective complaints and objective findings do not reflect a persistent danger of hurting self or others, nor any of the other symptomatology contemplated by a 100 percent rating.  There have been no objective findings of gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  There is no indication that he is unable to perform activities of daily living including maintenance of personal hygiene.  Total social impairment has not been shown.  Indeed, the Veteran was noted to have been engaged, showing an ability and desire to be in a relationship.  

Thus, as detailed hereinabove, the Veteran's psychiatric symptomatology is best contemplated by a 70 percent disability rating, but a 100 percent disability rating is not warranted for any period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for PTSD contemplates the Veteran's disability, to include any interference with employment.  The manifestations associated with the Veteran's PTSD are specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted. 

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD, rated 70 percent disabling, effective August 23, 1984; postoperative scar, neck, and tinea versicolor, both rated noncompensably disabling, effective February 2, 1972.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have been met from August 23, 1984.

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

As detailed above, the evidence of record reflects that the Veteran worked steadily in the pipeline construction industry until in or about 1984.  In August 1984, he initially sought inpatient treatment as a result of his PTSD symptoms and alcohol abuse.  Thereafter, he sought continuous outpatient treatment and periods of inpatient treatment related to his PTSD and alcohol abuse.  With regard to his employment status, the evidence of record does reflect reports from the Veteran as being employed, for example in March 1988 when he reported work as a registered contractor.  However, during the 1980s he also reported working construction on and off and reported problems related to his work, including stress and problems with his supervisors.  Thus, while it appears that the Veteran may have been working from 1984 to 1992, it is clear that the Veteran was experiencing difficulty in maintaining employment and there is no clear indication that he was gainfully employed during these periods.  

It appears that the Veteran may have been working with a vocational rehabilitation counselor in the early 1990s to become a paralegal; however, this does not appear to have been successful.

As detailed above, the January 2016 vocational assessment examiner concluded that from August 23, 1984, the Veteran's PTSD resulted in an inability to attend to basic work functions and resulted in him being unable to secure and follow a substantially gainful occupation.  

The Board finds evidentiary support to conclude that the Veteran's PTSD precludes substantially gainful employment for the period from August 23, 1984.

For the above reasons, entitlement to a TDIU is granted, effective August 23, 1984, which corresponds to the date service connection was established for PTSD.  


ORDER

For the period from August 23, 1984, entitlement to a disability rating of 70 percent for PTSD is granted.

For the period from August 23, 1984, entitlement to a TDIU is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


